Citation Nr: 1042538	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-30 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
coronary artery disease status post myocardial infarction. 

3.  Entitlement to service connection for bilateral shoulder 
bursitis (claimed as rotator cuff tears).

4.  Entitlement to service connection for calcaneal spur of the 
right heel (claimed as tendonitis of the right heel).

5.  Entitlement to service connection for a right ankle strain 
(claimed as degenerative arthritis of the right ankle). 

6.  Entitlement to an earlier effective date for the grant of 
service connection for degenerative arthritis of the lumbar 
spine.
7.  Entitlement to an earlier effective date for the grant of 
service connection for coronary artery disease status post 
myocardial infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to March 
1998.  The Veteran also had service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 RO decision, which denied claims for 
service connection for bilateral shoulder bursitis (claimed as 
rotator cuff tears) and calcaneal spurs (claimed as right heel 
condition and degenerative joint disease of the right ankle); 
granted service connection for degenerative arthritis of the 
lumbar spine and assigned an evaluation of 10 percent, effective 
July 2, 2005; and granted service connection for coronary artery 
disease post myocardial infarction and assigned an evaluation of 
10 percent, effective July 2, 2005.

The Board notes that, in a July 2007 rating decision, the RO 
granted an earlier effective date of April 1, 1998, for the grant 
of service connection for degenerative arthritis of the lumbar 
spine and granted an earlier effective date of December 19, 2003, 
for the grant of service connection for coronary artery disease 
status post myocardial infarction. 

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected degenerative arthritis of the 
lumbar spine, entitlement to an evaluation in excess of 10 
percent for coronary artery disease status post myocardial 
infarction,  entitlement to service connection for calcaneal spur 
of the right heel, entitlement to service connection for a right 
ankle strain, entitlement to an earlier effective date for the 
grant of service connection for degenerative arthritis of the 
lumbar spine, and entitlement to an earlier effective date for 
the grant of service connection for coronary artery disease 
status post myocardial infarction are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving doubt in favor of the Veteran, his bilateral shoulder 
bursitis is shown to be causally or etiologically related to his 
military service. 


CONCLUSION OF LAW

Service connection for bilateral shoulder bursitis is warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
bilateral shoulder bursitis, the benefit sought on appeal has 
been granted in full, as discussed below.  As such, the Board 
finds that any error related to the VCAA on this claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran is seeking entitlement to service connection for 
bilateral shoulder bursitis.  Specifically, the Veteran indicated 
at the April 2010 hearing that he injured both shoulders in 
service in 1995 while involved in some recreational activities on 
a beach.  He also indicated that he had been weight lifting at 
the time.  He recalled being diagnosed with tears of the rotator 
cuff of both shoulders.  The Veteran asserted that he has had 
recurring problems with his shoulders since his active duty 
service. 

A review of the service treatment records reveals that the 
Veteran complained of problems with both shoulders during 
service.  Specifically, the Veteran complained of right shoulder 
pain times 3 weeks in a November 1979 service treatment record.  
It was noted that the Veteran had been lifting weights.  He was 
diagnosed with right shoulder bursitis.  The Veteran complained 
in a November 1989 service treatment record of left shoulder pain 
times 7 months with playing basketball and lifting weights.  It 
was noted that the Veteran had a positive history of bursitis in 
the past.  In an October 1995 service treatment record, the 
Veteran complained that he injured his left shoulder 2 months 
prior.  It was noted that the Veteran had a history of some 
shoulder pain with previous heavy weight lifting and exacerbated 
condition during water skiing activity.  The Veteran was 
diagnosed with left shoulder pain, noted to be most likely a 
tendonitis.   

With regard to a current diagnosis, the Board notes that the 
Veteran underwent a VA-contract medical examination in April 
2006.  At this examination, the Veteran reported that he has been 
suffering from bursitis torn rotator cuff of the bilateral 
shoulders since 1995.  The Veteran indicated that this condition 
occurred while weight lifting.  The Veteran reported that he has 
had pain located at the shoulder joint for 11 years.  X-rays of 
the right and the left shoulder were within normal limits.  Upon 
examination of the Veteran, the examiner diagnosed the Veteran 
with bilateral shoulder bursitis.    

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Upon consideration of all relevant evidence of record, the Board 
notes that the Veteran's service treatment records reflect that 
he sought treatment for complaints regarding both shoulders 
during active duty; he submitted a claim for bursitis or torn 
rotator cuffs of the left and right shoulder in May 1998 shortly 
following his separation from service; he has consistently 
reported that his shoulder problems began during service and have 
continued since service; and he has a current diagnosis of 
bilateral shoulder bursitis.  Given the evidence demonstrating a 
continuity of symptomatology during and since service, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran has a 
current bilateral shoulder disability that he incurred during his 
active duty service.  Therefore, having resolved doubt in favor 
of the Veteran, the Board concludes that service connection must 
be granted for the Veteran's bilateral shoulder bursitis.  


ORDER

Entitlement to service connection for bilateral shoulder bursitis 
is granted.
REMAND

The Veteran alleges that his service-connected degenerative 
arthritis of the lumbar spine and coronary artery disease status 
post myocardial infarction warrant higher evaluations and the 
grant of service connection for these disabilities should be 
assigned earlier effective dates.  The Veteran is also seeking 
entitlement to service connection for calcaneal spur of the right 
heel and a right ankle strain.  Having reviewed the claims file, 
the Board finds that additional development is necessary prior to 
the adjudication of these claims.  

The Board notes that, at the April 2010 hearing, the Veteran 
specifically indicated that he believes his service-connected 
lumbar spine condition has worsened since his last VA examination 
in April 2006.  With regard to the Veteran's service-connected 
coronary artery disease status post myocardial infarction, the 
Veteran was provided a VA examination for this disability most 
recently in April 2006 as well.  The Veteran's representative 
also indicated at the April 2010 hearing that an examination is 
needed with regard to the Veteran's service-connected coronary 
artery disease status post myocardial infarction in order to 
evaluate its current severity. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that a Veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  As such, these claims for higher 
evaluations must be remanded in order to afford the Veteran 
appropriate VA examinations to determine the current severity of 
both his degenerative arthritis of the lumbar spine and his 
coronary artery disease status post myocardial infarction.

Additionally, the Board notes that the Veteran indicated at the 
April 2010 hearing that he received treatment for his coronary 
artery disease status post myocardial infarction on a yearly 
basis from a Dr. K at Atlanta Cardiology Group.  The Board notes 
the claims file contains no treatment records from this facility 
since 2003.  Furthermore, the Veteran indicated at the April 2010 
hearing that he had undergone recent testing and would be 
scheduled for more testing at Berkley HeartLab.  These records 
are also not associated with the claims file.  VA has an 
obligation under the VCAA to assist claimants in obtaining 
evidence, to include relevant records from private medical care 
providers.  38 C.F.R. § 3.159 (2010).  As such, any private 
treatment records relating to the Veteran's lumbar spine 
disability or coronary artery disease status post myocardial 
infarction that have not been associated with the claims file 
should be obtained, to specifically include any private treatment 
records from the Atlanta Cardiology Group from 2003 to the 
present or recent private treatment records from Berkley 
Heartlab.  

With regard to the Veteran's claims for service connection for 
calcaneal spur of the right heel and a right ankle strain, the 
Veteran asserted at the April 2010 hearing asserted that he had 
ankle pain during service.  Specifically, he stated that he had 
played basketball his whole life but was playing quite a bit of 
basketball from 1986 to 1988.  The Veteran reported that he had 
recurring ankle pain and sprained his ankle a number of times.  
However, the ankle sprain during this time was severe enough for 
him to see a doctor.  He reported that x-rays were taken at 
Tinker Air Force Base in Oklahoma, which revealed a heel spur.  
The Veteran also estimated that he turned his ankle or strained 
his ankle about 2 or 3 times a year from when he first arrived on 
active duty.

In a medical record from March 1970, a radiographic report 
revealed a 2 centimeter metallic foreign body lodged in the soft 
tissues of the lateral right foot.  The appearance was that of a 
broken off sewing needle.  The Veteran had this foreign body 
surgically removed.  In a medical record from December 1971, the 
Veteran was noted as spraining his right ankle.  In a medical 
record from September 1973, a radiographic report of the right 
foot and toe revealed cystic changes and small osteophytes in the 
proximal phalanx of the first digit suggestive of some form of 
nonspecific arthritis, the etiology of which was not apparent 
from these films.

A review of the Veteran's service treatment records reveals that 
he was diagnosed with mild fasciitis in a February 1997 service 
treatment record. 

With regard to a current disability, the Veteran underwent a VA 
examination in April 2006.  The Veteran reported having suffered 
from tendonitis since 1999.  The Veteran also reported suffering 
from pain located at the heel of the right foot for 10 years.  
The pain occurs 5 times per years, each lasting 1.5 weeks.  With 
regard to his ankle, the Veteran reported suffering from 
degenerative arthritis of the right ankle since 1987.  X-rays of 
the right foot and right ankle showed calcaneal spurs.  The 
examiner diagnosed the Veteran with a calcaneal spur of the right 
heel and a right ankle strain.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent symptoms, 
and evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.

In this case, as the Veteran has been currently diagnosed with a 
calcaneal spur of the right heel and a right ankle strain; he has 
indicated that his symptoms were present throughout his service, 
an observation which he is competent to make; and he was treated 
for fasciitis in service, the Board finds that the necessity for 
a new VA examination is shown for the proper assessment of the 
Veteran's claims for service connection for calcaneal spur of the 
right heel and a right ankle strain.  38 U.S.C.A. § 5103A (West 
2002).  As such, these issues must be remanded in order to 
schedule the Veteran for a VA examination to determine whether 
his current diagnoses of calcaneal spur of the right heel and 
right ankle strain, or any other right heel or right ankle 
disabilities, were caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if 
the medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  In rendering any opinions, the 
examiner is advised that the Veteran served on active duty from 
January 1977 and March 1998.  Therefore, the aforementioned 1970 
surgical removal of a foreign body from the right foot, the 1971 
right ankle sprain, and the 1973 cystic changes and small 
osteophytes in the proximal phalanx of the first digit suggestive 
of some form of nonspecific arthritis occurred or were noted 
prior to the Veteran's active duty service.  If the examiner 
determines that the Veteran had any pre-existing right heel or 
right ankle disability upon entrance into active duty service in 
1977, the examiner should address the issue of whether any such 
pre-existing disabilities were aggravated by his active duty 
service.  

Additionally, the Veteran should be provided adequate notice with 
regard to how appropriate disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the Board notes that, in the June 2006 rating decision, 
the RO assigned an effective date of July 2, 2005, for the grant 
of service connection for degenerative arthritis of the lumbar 
spine and coronary artery disease post myocardial infarction.  In 
his July 2007 notice of disagreement (NOD), the Veteran indicated 
that he disagreed with the effective dates assigned to these 
disabilities.  As noted above, in a July 2007 rating decision, 
the RO granted an earlier effective date of April 1, 1998, for 
the grant of service connection for degenerative arthritis of the 
lumbar spine and an earlier effective date of December 19, 2003, 
for the grant of service connection for coronary artery disease 
status post myocardial infarction.  However, the Veteran was not 
afforded a statement of the case (SOC) addressing these issues.  
Thus, the claims for earlier effective dates for the grant of 
service connection for degenerative arthritis of the lumbar spine 
and coronary artery disease status post myocardial infarction 
must now be remanded to allow the RO to provide the Veteran with 
an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issues will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a SOC as to the 
issues of entitlement to an earlier 
effective date for the grant of service 
connection for degenerative arthritis of 
the lumbar spine and entitlement to an 
earlier effective date for the grant of 
service connection for coronary artery 
disease status post myocardial infarction.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.

2.	Provide the Veteran with adequate notice 
with regard to how appropriate disability 
ratings and effective dates are assigned 
in accordance with Dingess. 

3.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible private 
treatment records relating to his 
degenerative arthritis of the lumbar spine 
and his coronary artery disease status 
post myocardial infarction, such as 
private treatment records from the Atlanta 
Cardiology Group from 2003 to the present 
or recent private treatment records from 
Berkley Heartlab.  The RO should also 
invite the Veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

4.	After any additional relevant medical 
records have been obtained, provide the 
Veteran with a VA examination in order to 
determine the current severity of his 
degenerative arthritis of the lumbar 
spine.  The claims folder must be made 
available to the examiner and pertinent 
documents therein should be reviewed by 
the examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner should 
note the Veteran's ranges of motion for 
his lumbar spine, as well as any recent 
incapacitating episodes that the Veteran 
has experienced and the specific causes of 
such incapacitating episodes.  The 
examiner should comment as to whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on use attributable to the service-
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms).  The 
examiner should also discuss whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups).  
Finally, the examiner should note whether 
the Veteran experiences any neurological 
abnormalities as a result of his lumbar 
spine disability.  The complete rationale 
for any opinions expressed should be 
provided.

5.	After any additional relevant medical 
records have been obtained, provide the 
Veteran with a VA examination in order to 
determine the current severity of his 
coronary artery disease status post 
myocardial infarction.  The claims folder 
must be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims folder was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, to include 
the Veteran's METs readings.  The complete 
rationale for any opinions expressed 
should be provided.

6.	Schedule the Veteran for a VA examination 
for his claimed right heel and right ankle 
disability.  All appropriate tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  Additionally, the examiner 
should elicit from the Veteran a history 
of his symptoms relating to his claimed 
right heel and right ankle disabilities.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should diagnose 
the Veteran with any and all right heel 
and right ankle disabilities.  Then, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's current right heel calcaneal 
spur, right ankle strain, or any other 
right heel or right ankle disabilities was 
caused or aggravated by his active duty 
service.  In rendering any opinions, the 
examiner should specifically consider 
whether the Veteran had any pre-existing 
right heel or right ankle disabilities 
upon entrance into active duty.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinions provided.

7.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was submitted 
since the July 2007 SOC.  If the benefits 
sought remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
After the Veteran and his representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


